Citation Nr: 1447218	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  11-17 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected stress fracture of the left inferior pubic ramus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran had active service from March 1988 to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an September 2008 and January 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  In September 2008, the RO continued a noncompensable disability rating for the service-connected stress fracture of the left inferior pubic ramus.  In January 2010, the RO denied entitlement to a TDIU.  The Veteran has timely filed notices of disagreement and perfected substantive appeals.

The Veteran's claims file is composed of Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  All documents in these files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

Initially, with regard to the issue of an increased disability rating for the service-connected stress fracture of the left inferior pubic ramus, the most recent VA joints examination report is dated in January 2002 and the most recent VA bone examination report is dated in October 2009.  Given the Veteran's contentions of worsening symptoms, the Board finds that an updated VA examination is required. When a claimant alleges that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, during the pendency of this appeal, by rating action dated in April 2013, service connection for adjustment disorder with depressed mood was established and an initial 30 percent disability rating was assigned effective as of December 21, 2009.  The Veteran underwent a VA examination in April 2013, that, in pertinent part, indicated that the Veteran's psychiatric disorder did not interfere with occupational and social functioning.  However, service connection has also been established for stress fracture of the left inferior pubic ramus.  An opinion has not been provided as to whether the all of the Veteran's service-connected disabilities, taken together, render the Veteran unable to secure and maintain substantially gainful employment.  As there was no such opinion sought in this instance, the Board finds that the case be remanded for such.

While nothing in VA regulations requires one all-encompassing examination prior to adjudication of a TDIU claim, the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis.  See Geib v. Shinseki, 733 F.3d 1350 (2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013). 

In light of the fact that the Veteran has more than one service-connected disability, 
given the recent award of service-connected for a psychiatric disorder, and as there is the need for an additional VA examination of the Veteran's service-connected stress fracture of the left inferior pubic ramus, the Board is of the opinion that a single general medical examination should be scheduled for an opinion as to whether service-connected disabilities render the Veteran unable to secure and maintain substantially gainful employment.

The Board notes that the Veteran's current disability rating percentages do not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) . VA policy, however, is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage ratings.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extra-schedular disability rating under 38 C.F.R. § 4.16(b) .  Bowling v. Principi, 15 Vet. App. 1 (2001).  If, after completion of the above development, there is evidence, including the Veteran's contentions, that she has been unemployed during the appeal period, and she has not met the percentage requirements for TDIU, the agency of original jurisdiction shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected disabilities must also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall ask the Veteran to identify all locations of VA treatment or evaluation for her asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall arrange for the Veteran to undergo a VA examination by an appropriate physician so as to assess the precise nature and severity of the Veteran's service-connected stress fracture of the left inferior pubic ramus.  The claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Following examination of the Veteran, all pertinent pathology found on examination shall be noted in the report of the evaluation.  The examiner shall provide ranges of motion and describe symptoms to include any ankylosis, gait, guarding, localized tenderness, limitation of motion, malunion of femur, malunion of tibia and fibula, pain on use, weakness, excess fatigability, and/or incoordination, if shown.

If the Veteran is determined to have arthritis of the hip, the examiner should specifically address whether there is any relationship between the arthritis and the Veteran's service-connected stress fracture of the left inferior pubic ramus.  

The examiner is also asked to comment on the impact of the claimed increase in severity of the Veteran's disability, if any, on the her employment and activities of daily life.  A complete rationale for any opinion expressed shall be provided.
3.  The agency of original jurisdiction shall arrange for the Veteran to undergo a single VA examination, by an appropriate examiner at a VA medical facility, to obtain an opinion addressing the impact of the Veteran's service-connected disabilities on her employability.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

Based on examination of the Veteran, and review of the record, the examiner is requested to describe the functional effects of each service-connected disability on her ability to perform the mental and/or physical acts required for substantially-gainful employment. 

Then, the examiner shall render an opinion as to whether it is at least as likely as not that - without regard to the Veteran's age or impairment from any non-service-connected disability(ies) - the Veteran's service-connected disabilities, either individually or in concert, render(s) her unable to obtain or retain substantially gainful employment for which her education and occupational experience would otherwise qualify her.

In rendering the requested opinion, the examiner should discuss the pertinent medical and other evidence of record, including the prior VA examination reports which reflect evaluation each service-connected disability. 

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The examiner must provide detailed reasons for the opinion offered.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  If, after completion of the above development, there is evidence, including the Veteran's contentions, that she has been unemployed during the appeal period, and she has not met the percentage requirements for TDIU, the agency of original jurisdiction shall refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



